 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
14   SILEY DE WILLIAMS,                              )    Civil No. 2:18-cv-02750-EFB
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A FIRST EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER
17                                                   )    MOTION FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her MSJ. Defendant respectfully requests this extension because of an extremely heavy
25   workload, including ten different district court merits briefs due within the next month, as well as
26   two Ninth Circuit cases at the responsive brief stage.
27
28
     Stip. to Extend Def.’s MSJ
                                                      1
 1          The new due date for Defendant’s Motion for Summary Judgment will be Wednesday,
 2   June 12, 2019.
 3
 4
                                              Respectfully submitted,
 5
 6   Date: May 14, 2019                       CERNEY KREUZE & LOTT, LLP

 7                                     By:    /s/ Shellie Lott*
                                              SHELLIE LOTT
 8                                            * By email authorization on May 14, 2019
 9                                            Attorney for Plaintiff

10
     Date: May 14, 2019                       MCGREGOR W. SCOTT
11
                                              United States Attorney
12
                                       By:    /s/ Michael K. Marriott
13                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
14
                                              Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21
22                                            ORDER
23
24   APPROVED AND SO ORDERED.
25   DATED: May 16, 2019.
26                                            HONORABLE EDMUND F. BRENNAN
                                              UNITED STATES MAGISTRATE JUDGE
27
28
     Stip. to Extend Def.’s MSJ
                                                 2
